Citation Nr: 0800003	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  03-24 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to service connection for a right shoulder 
disorder.

2.	Entitlement to service connection for a left shoulder 
disorder.

3.	Entitlement to service connection for diabetes mellitus, 
due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971, and from March 1972 to June 1972.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from a March 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), that reversed a decision of                the 
Board which denied service connection for disabilities 
claimed as a result of exposure to herbicides.  VA disagrees 
with the Court's decision in Haas and has appealed this case 
to the United States Court of Appeals for the Federal 
Circuit.    To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources through remand or final adjudication 
of claims based on court precedent that may ultimately be 
overturned on appeal, on September 21, 2006, the Secretary of 
Veterans Affairs imposed a stay at the Board on the 
adjudication of claims affected by Haas.  The specific claims 
affected by the stay include those involving claims based on 
herbicide exposure in which the only evidence of exposure is 
the receipt of the Vietnam Service Medal or service on a 
vessel off the shore of Vietnam.  Once a final decision is 
reached on appeal in the Haas case, the adjudication of any 
cases that have been stayed will be resumed.  The veteran's 
claim for service connection for diabetes mellitus is subject 
to this stay, and its adjudication therefore must be 
deferred. 

For the reasons indicated, the appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required.

The record raises the issue of entitlement to compensation 
benefits under  the provisions of 38 U.S.C.A. § 1151 (West 
2002) for a neck disorder, as well as entitlement to 
total disability rating based on individual unemployability 
(TDIU) due to service-connected disability.  These issues, 
however, are not currently developed or certified for 
appellate review.  Accordingly, they are referred to the RO 
for appropriate consideration.


REMAND

The veteran previously filed a claim for disability benefits 
from the Social Security Administration (SSA), and during a 
September 2004 hearing he explained that he was in receipt of 
disability benefits, ostensibly from the SSA.  Thus, 
appropriate action should be undertaken to acquire a copy of 
the decision on the claim before that agency, as well as the 
medical records that provided the basis for this 
determination.  See Woods v. Gober, 14 Vet. App. 214, 222 
(2000).

Further, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), it 
was held that VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Thus 
far, the veteran has yet to receive notice of the downstream 
disability rating and effective date elements of his claims.  
Hence, further development is in order.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should send the veteran a 
corrective VCAA notice letter under 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2007) and 38 C.F.R. § 3.159(b) (2007), 
that includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the United States Court of 
Appeals for Veterans Claims in Dingess.

2.	The RO should obtain all additional 
records pertaining to treatment provided 
for right and left shoulder disorders 
since March 2005, including any records on 
file with the Richmond VA Medical Center.  
All records secured must be associated 
with the claims file.  If any identified 
VA records are not available, or if the 
search for any such records yields 
negative results, that fact should clearly 
be documented in the claims file.  The 
veteran is to be notified in writing.  
Because VA records are Federal records, if 
they cannot be secured, a written 
unavailability memorandum must be prepared 
and added to the claims folder.

3.	The RO must attempt to secure a copy of 
any decision of the Social Security 
Administration pertaining to the veteran's 
claim for disability benefits, as well as 
copies of all medical records upon which 
that decision was based.  If these records 
are not available, or if the search for 
any such records yields negative results, 
that fact should clearly be documented in 
the claims file.  The veteran is to be 
notified in writing.  Because SSA records 
are Federal records, if they cannot be 
secured, a written unavailability 
memorandum must be prepared and added to 
the claims folder.

4.	Upon completion of the requested 
development, the RO should review the 
record for any competent evidence between 
the claimed bilateral shoulder disorders 
and the appellant's active duty service, 
to include his specific military duties.  
If and only if a positive opinion has been 
submitted, then the RO is to schedule the 
veteran for an orthopedic examination 
pertaining to his claimed right and left 
shoulder disabilities.  The claims folders 
must be made available for the examiner to 
review.  Any tests deemed necessary should 
be accomplished.  The VA examiner is to 
provide a comprehensive diagnosis of the 
current disabilities affecting both 
shoulders.  Following the examination, the 
physician must address whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that one or both diagnosed 
disorders are causally related to his 
military service, including consideration 
of the veteran's own assertions in regard 
to in-service injury.  The examiner should 
further consider in evaluating the claimed 
right shoulder disability the 
significance, if any, of an April 2001 
post-service occupational injury.  A 
complete rationale must be provided for 
any opinion offered.  If the VA examiner 
concludes that an opinion cannot be 
offered without engaging in speculation 
then she/he should indicate this.

5.	The RO should review any medical 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If it is deficient in any 
manner,   the RO must implement corrective 
procedures at once.

6.	The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of  the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

7.	Thereafter, the RO should readjudicate 
the claims           for service 
connection for right and left shoulder 
disabilities.  If the benefits are not 
granted, the veteran should be furnished 
with a supplemental statement of          
the case and afforded an opportunity to 
respond before  the file is returned to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

